Title: From George Washington to Jonathan Trumbull, Sr., 7 July 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
New York July 7th 1776

I have been honored with your favors of the 3d and 4th instant and return you my sincere thanks for your kind intention to afford me every assistance in your power at this truly critical and alarming period. The situation of our affairs calls aloud for the most vigorous exertions, and nothing else will be sufficient to avert the impending blow. From four prisoners taken the other day we are informed, that Genl Howe has already about ten thousand men, being joined by the Regiments from the West Indies and som of the Highland Troops, in his passage hither. That he is in daily expectation of the arrival of Admiral Howe, and that nothing would be attempted till he came, having come from Halifax in consequence of advices received a few days before from England, that the Admiral was ready to sail with a Fleet of one hundred and Fifty Ships with a large reinforcement to join him here—Those Armies, when united, you will readily conceive will be extremely formidable, and such as will require a large and numerous one on our part to oppose them: But yet I have been under the necessity of informing Colonel Silliman, that it will be impossible to subsist the Horses of the three Regiments ordered; and if it could be

done the expence would be enormous and what I do not apprehend I have authority to assent to; at the same time knowing the important advantages that may result from their aid. I have entreated his exertions to prevail on the men to come themselves. I hope on the one hand, they will see the propriety of my objecting to their Horses, and on the other, the necessity there is of their coming themselves. My anxiety leads me to request a continuance of your good offices in forwarding the Battalions ordered with all possible dispatch. The interest of America is now in the ballance, and it behoves all attached to her sacred Cause and the rights of Humanity to hold forth their utmost and most speedy aid. I am well convinced nothing will be wanting in your power to effect.
The situation of the Northern Army is certainly distressing, but no relief can be afforded by me. This I am persuaded you will readily agree to. I should suppose, if proper precautions are taken, the Small Pox may be prevented from spreading. This was done at Cambridge, and I trust will be continued by Generals Schuyler and Gates who are well apprized of the fatal consequences that may attend its infecting the whole Army. But a small part of the Forces here have had it, and were it not the case, whether Policy or Prudence would allow me to send any more from hence that have seen the least of service. Too many have been already detached; to part with more would be to put all to hazard.
The retreat of the Army from Canada I doubt not, will occasion a great alarm to the Frontier inhabitants, & our Enemies, without question, will use every means they can suggest to excite the Savages against them: but I would feign hope their incursions will be prevented and repelled without much difficulty.
The first oppertunity I have, I will transmit a copy of your letter, to Congress, upon this subject and request their attention to it. I am Sir with sentiments of great Esteem your most obedient humble Servant

G. Washington

